



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Jiang, 2019 ONCA 782

DATE: 20191002

DOCKET: C65331

Strathy C.J.O., Doherty and
    Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Lin Michael Jiang

Applicant/Appellant

Mindy Caterina, for the appellant

Lisa Csele, for the respondent

Heard: September 30, 2019

On appeal from the conviction entered on
    April 6, 2018 and the sentence imposed on April 6, 2018 by Justice Joseph F.
    Kenkel of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT


[1]

The Crown consents to the admission of the fresh
    evidence and concedes that a new trial should be ordered. We agree.

[2]

The appeal is allowed, the conviction is
    quashed, and a new trial is ordered.


